Citation Nr: 1821730	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-29 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1969 to January 1972, with service in the Republic of Vietnam from January 1970 to December 1970.  The Veteran was awarded the Vietnam Service Medal and Vietnam Campaign Medal with 60 Device, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in September 2015.  A transcript of that proceeding has been associated with the claims file.  

In a January 2018 rating decision, the RO granted service connection for a left shoulder disability and tinnitus.  That decision represents a complete grant of those claims and they are no longer before the Board.


FINDING OF FACT

The weight of the probative evidence is against a finding that the Veteran's left knee strain is related to active service.


CONCLUSION OF LAW

The criteria to establish service connection for a left knee disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a May 2011 letter.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and a VA examination report.  The Veteran was provided a hearing before the undersigned VLJ in September 2015.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

This claim was remanded in December 2015 to obtain clinical records from reported in-service hospitalizations.  The RO made several attempts to locate clinical records for the dates and locations identified by the Veteran, but received negative responses from the facilities.  The Veteran was notified of the negative response in a November 2016 letter.  In November 2017, the Board remanded the Veteran's claim to afford him a VA examination, and the Veteran underwent a knee examination in December 2017.  Accordingly, there has been substantial compliance with the Board's remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Left Knee Disability

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(d) (2017).

The record shows the Veteran has a current diagnosis of left knee strain, satisfying the first Hickson element.  See December 2017 VA examination report.

With respect to the in-service element, there is conflicting evidence.  The Veteran's service treatment records are silent regarding knee complaints.  At discharge, the Veteran's lower extremities were clinically normal.  Additionally, the Veteran expressly denied trick or locked knee and any other musculoskeletal problems, and wrote that he was in good health.  See December 1971 separation examination and report of medical history.  However, in a June 2011 statement, the Veteran reported that he injured his knee while in basic training.  He wrote that he stepped into an unmarked foxhole and bent his leg backwards, which displaced his knee cap.  In that same statement, the Veteran reported that while in Vietnam, a vehicle he was driving slid off the road and triggered a landmine, which resulted in a shrapnel injury to his left knee.  The Veteran later testified regarding his reported knee injury during basic training, but denied any other incidents regarding his knee.  See September 2015 Hearing Transcript, pg. 10.  

To reconcile this conflicting information, the Board remanded the Veteran's claim to afford him a VA examination and obtain a medical opinion.  The December 2017 VA examiner opined that the Veteran's current left knee strain was less likely than not related to service.  The examiner noted the Veteran's post-service reports of an in-service knee injury, but concluded that due to his lower extremities being found clinically normal at separation and his express denial of any knee problems at that time, as well as the gap in time between his military service and first reports of knee problems, there was insufficient evidence to provide a positive opinion without speculation.  

To the extent the Veteran has reported he sustained left knee injuries during service, those statements are at odds with his report of medical history at separation, on which he denied knee problems and reported that he was in good health.  Moreover, the Board observes the earliest evidence of a knee condition in the claims file is an August 31, 2001 VA medical record, in which the Veteran reported knee pain for the past two months.  In light of this evidence, the examiner concluded that the evidence did not support a positive link between the Veteran's current left knee strain and service.  Given these facts, the December 2017 opinion is entitled to considerable probative value.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (finding medical reports must be read as a whole and in the context of the evidence of record).  

While the Veteran asserts that the record shows a continuity of symptomatology upon which service connection may be established, the Board concludes that such a finding is not warranted.  See February 2018 Appellate Brief.  Under 38 C.F.R. § 3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a) (2017).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Even if the Board were to ignore that any potential continuity was essentially severed in his denial of knee problems at separation from service, the Veteran's diagnosed knee strain is not an enumerated condition under § 3.309(a) and therefore the Veteran's claim does not benefit from this provision. 

In summary, the Board finds that the preponderance of the evidence shows that the second and third Hickson elements are not met, and service connection for left knee strain must be denied.


ORDER

Entitlement to service connection for a left knee disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


